United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-51044
                         Conference Calendar


TRAVERS EARL CRUMPTON; ET AL.,
                                     Plaintiffs,

TRAVERS EARL CRUMPTON,

                                     Plaintiff-Appellant,

versus

CHRISTINA MELTON CRAIN, Chairperson of the Texas Board of
Criminal Justice; all present and future members of the Texas
Board of Criminal Justice; GARY L. JOHNSON, EXECUTIVE DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:04-CV-739
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Travers Earl Crumpton, Texas inmate # 675506, appeals the

district court’s dismissal as moot of his 42 U.S.C. § 1983

complaint challenging conditions of confinement at the Texas

Department of Criminal Justice (TDCJ) Segovia Unit and other TDCJ



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51044
                                -2-

facilities.   Crumpton argues that the district court should have

certified the lawsuit as a class action.

     The denial of Crumpton’s motion for certification as a

class action was within the discretion of the district court.

See Pederson v. Louisiana State University, 213 F.3d 858, 866

(5th Cir. 2000).   As Crumpton is no longer incarcerated at the

Segovia Unit or another allegedly inadequate TDCJ facility

identified in his lawsuit, his claims are moot.   See Oliver v.

Scott, 276 F.3d 736, 741 (5th Cir. 2002); Herman v. Holiday,

238 F.3d 660, 665 (5th Cir. 2001).   We do not address Crumpton’s

argument concerning monetary damages because Crumpton did not

request monetary damages in the district court.   See Greenberg v.

Crossroads Sys., Inc., 364 F.3d 657, 669 (5th Cir. 2004).

     AFFIRMED.